Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Due to the allowable subject matter, the restriction has been withdrawn, and all claims have been rejoined.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sean Van Eysden on 18 November 2021.

The application has been amended as follows: 
On line 11 of claim 1, “is” has been changed to –are--.
At the end of claim 17, the last line has been amended as follows;
	--wherein the plane is perpendicular to the first and second faces, and
wherein the plurality of cutting teeth includes a plurality of first tooth forms each having a tooth body with no clearance angle relative to the cutting edge and an abrasive grit, and a plurality of second tooth forms each having a tip, a rake face extending from the tip, and a relief surface extending from the tip and sloped relative to the cutting edge, and
wherein the plurality of cutting teeth are arranged in a repeating pattern of one or more first tooth forms, followed by one or more second tooth forms, followed by one or more first tooth forms, followed by one or more second tooth forms.
Claims 19 and 22 have been cancelled.

The following is an examiner’s statement of reasons for allowance:
It is known to have a reciprocating blade with one tooth section having one kind of teeth, and another tooth section with another kind.  When sawing, the operator simply uses the portion of the saw blade best suited for workpiece.  The above amendment was made to distinguish over that type of saw blade, since it would be obvious to have one edged-tooth section and one abrasive-tooth section.
Made of record but not making Applicant’s claims obvious is a patent to Russel showing alternating teeth with abrasives.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea L Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724